tax_exempt_and_government_entities_division release number release date date date uil code department of the treasury internal_revenue_service commerce street mc 4920dal dallas tx ein person to contact identification_number telephone number fax certified mail - return receipt requested last day for filing a petition with the tax_court dear this is a final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code the code sec_501 as an organization described in code sec_501 effective august 20xx your determination_letter dated september 19xx is revoked our adverse determination as to your exempt status was made for the following reasons organizations described in r c sec_501 and exempt under sec_501 must be both organized and operated exclusively for exempt purposes you have not demonstrated that you are operated exclusively for charitable educational or other exempt purposes within the meaning of r c sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose you have not established that you have operated exclusively for an exempt_purpose as such you failed to meet the requirements of r c sec_501 and sec_1_501_c_3_-1 in that you have not established that you were organized and operated exclusively for exempt purposes and that no part of your earnings inured to the benefit of private shareholders or individuals contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code organizations that are not exempt under sec_501 generally are required to file federal_income_tax returns and pay tax where applicable for further instructions forms and information please visit www irs gov if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination was mailed to you please contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment please contact the clerk of the appropriate court for rules and the appropriate forms for filing petitions for declaratory_judgment by referring to the enclosed publication you may write to the courts at the following addresses united_states tax_court second street nw washington dc us court of federal claims madison place nw washington dc u s district_court for the district of columbia constitution ave n w washington dc processing of income_tax returns and assessments of any taxes due will not be delayed if you file a petition for declaratory_judgment under sec_7428 of the internal_revenue_code you may be eligible for help from the taxpayer_advocate_service tas tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter enclosures publication sincerely yours wrrantea lowe maria hooke director eo examinations department of the treasury internal_revenue_service y irs tax exempt and government entities exempt_organizations examinations date date taxpayer_identification_number ein et form_990 return tax_year s ended person to contact employee id - telephone fax manager's contact information employee id - telephone response due_date date gertified mail - return receipt requested dear why you're receiving this letter we enclosed a copy of our audit report form 886-a explanation of items explaining that we propose to revoke your tax-exempt status as an organization described in internal_revenue_code irc sec_501 if you agree if you haven't already please sign the enclosed form_6018 consent to proposed action and return it to the contact person shown at the top of this letter we'll issue a final adverse letter determining that you aren't an organization described in sec_501 c for the periods above after we issue the final adverse determination_letter we'll announce that your organization is no longer eligible to receive tax deductible contributions under sec_170 if you disagree request a meeting or telephone conference with the manager shown at the top of this letter send any information you want us to consider fite a protest with the irs appeals_office f you request a meeting with the manager or send additional information as stated in and above you'll still be able to file a protest with irs appeals_office after the meeting or after we consider the information the irs appeals_office is independent of the exempt_organizations division and resolves most disputes informally sign a consent to extend the period of limitations for assessing tax this is to allow the if you file a protest the auditing agent may ask you to letter rev catalog number 48373u irs appeals_office enough time to consider your case for your protest to be valid it must contain certain specific information including a statement of the facts applicable law and arguments in support of your position for specific information needed for a valid protest refer to publication how to appeal an irs determination on tax- exempt status fast track mediation ftm referred to in publication the examination process generally doesn’t apply now that we've issued this letter request technical_advice from the office of associate chief_counsel tax exempt government entities if you feel the issue hasn't been addressed in published precedent or has been treated inconsistently by the irs if you're considering requesting technical_advice contact the person shown at the top of this letter if you disagree with the technical_advice decision you will be able to appeal to the irs appeals_office as explained above a decision made in a technical_advice_memorandum however generally is final and binding on appeals if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final adverse determination_letter contacting the taxpayer_advocate office is a taxpayer right the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call sincerely if you have questions you can contact the person shown at the top of this letter cpe ee ak jy ‘maria hooke for additional information you can get any of the forms and publications mentioned in this letter by visiting our website at www irs gov forms-pubs or by calling 800-tax-form director exempt_organizations examinations letter rev catalog number 34809f enclosures form 886-a form_6018 department of the treasury - internal_revenue_service form 886-a date name of taxpayer tax identification_number last digits year period ended 20xx explanations of items y p schedule number or exhibit issue does the organization continue to qualify as an organization exempt from federal_income_tax under sec_501 the internal_revenue_code irc facts from information obtained in the initial interview with the ceo and records provided during the audit serving the physical rehabilitation acute care and swing bed services area with emergency surgery radiology laboratory is a 0-bed hospital in information contained on the form_1023 application_for federal tax exemption under sec_501 received april 19xx shows was initially formed august 19xx as the administrative file was requested with only limited information provided the file did show the application was forwarded to the irs national_office as the application involved issues for which there was inadequate published precedent at that time service records show federal tax exemption under sec_501 was granted effective may 19xx the organization was classified as a hospital within the meaning of sec_509 and sec_170 service records show is not required to file form_990 returns because of its dual status as a and an instrumentality of a governmental entity authority the city the buyer and became the new owner of the hospital business under a new federal employer the city is the owner of the hospital building medical clinics land and operations hospital business from the date the organization was formed until august 20xx conducted exempt hospital activity as stated in its original form_1023 application effective august 20xx the city as seller entered into an agreement to purchase and lease with buyers parent’ both for-profit entities collectively the buyers the agreement provides the city agrees to sell all personal properties and assets in the use of hospital business and will lease the hospital facilities ie hospital building medical clinics with the land to the buyers in consideration for the sale the buyers assumed_liabilities and other contractual obligations of the hospital business the resulting new entity identification_number interview with the ceo revealed march 20xx and is now the current owner of the hospital business the ceo of the hospital indicated no changes to the operations activities of the hospital have taken place as a result of the acquisitions the city continues to own the hospital facilities and continues to lease the hospital facilities to was subsequently acquired by form 886-a rev catalog number 20810w www irs gov d b a in page form 886-a date name of taxpayer department of the treasury - internal_revenue_service explanations of items schedule number or exnipt hibi tax identification_number last digits year period ended 20xx ceo indicated during an interview he was uncertain if a request for formal termination of its sec_501 tax exempt status had been filed with the service after its acquisition by however he believes such a request has not been made and subsequently by service records indicate c continues to be recognized as tax exempt under irc section from information obtained during the audit sec_501 organization because it is no longer organized or operated for exempt purposes this is supported by the acquisition and control of the hospital by the newly formed non-exempt for-profit entity formed entity is not organized or operated for exempt purposes and therefore could not have conducted any exempt activity since its acquisition has effectively discontinued operating as an and subsequently by its current owner the newly law internal_revenue_code sec_501 provides for the exemption from federal_income_tax of corporations organized and operated exclusively for religious charitable literary scientific and educational_purposes no part of the net_earnings of which inures to any private_shareholder_or_individual sec_1_501_c_3_-1 provides in order to be exempt as an organization described c of the code the organization must be one that is both organized and operated exclusively for one or more of the purposes specified in that section sec_1_501_c_3_-1 states that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1 c -1 c states an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals in community education foundation v commissioner tcmemo_2016_223 ustc revocation of an organization’s exemption was supported due to a long extended period of inactivity the organization did not meet the operational_test in sec_1_501_c_3_-1 government position it is clearly evident does not have a c determination_letter in its current organizational and operational structure from the acquisition agreement it is evident the building continues to be owned by the is an operating hospital facility however it is a newly formed entity and catalog number 20810w page www irs gov form 886-a rev department of the treasury - internal_revenue_service explanations of items schedule number or exhibit tax identification_number last digits year period ended form 886-a date name of taxpayer 20xx city and is leased to the current owner it follows that the former tax-exempt hospital been inactive effective with its acquisition by and subsequently by its current owner has any activity governing officials and employees are now part of the newly formed entity currently there is no evidence therefore is not engaged in exempt activity continues to exist as a federally tax-exempt_organization and it is the government's position that the organization’s sec_501 tax exemption should be revoked as it is no longer organized or operated exclusively for the purposes described in sec_501 the audit finds that when organized and operated in furtherance of tax-exempt purposes the hospital ceo states there are no future plans to operate as a c exempt hospital was acquired by the mentioned for-profit entities it ceased to be as the hospital officials are no longer representing an exempt_organization they cannot request termination under c as such a request is required to come from the exempt_organization which has become non-existent therefore the c tax exemption is recommended for revocation as provided for in the regulations taxpayer’s position the current hospital ceo has indicated agreement with revocation conclusion to qualify under sec_501 an organization must be both organized and operated exclusively for one or more purposes specified in that section if the organization fails to meet either the organizational_test or the operational_test it is not exempt regs c -i a i the organizational_test relates to the rules for governing an organization and the purposes stated in its articles of organization the operational_test relates to the organization's activities has effectively discontinued operations as an sec_501 organization because it is no longer operated for exempt purposes effective with the acquisition of exempt for-profit entity by the non- as a result of the examination the irs has determined that purposes described in sec_501 organization and sold their hospital business_assets there is no expectation that conducting any exempt activity in the future where it is evident that a 501_c_3_organization is no longer actively operating in furtherance of its exempt_purpose it cannot pass the operational_test and its tax-exempt status must be revoked ceased operations as a tax-exempt has failed to operate for exempt will be catalog number 20810w page www irs gov form 886-a rev form 886-a date department of the treasury - internal_revenue_service explanations of items name of taxpayer tax identification_number last digits year period ended schedule number ore hibit 20xx accordingly it is proposed that the exemption from federal_income_tax as an organization described in sec_501 be revoked effective august 20xx contributions to your organization are no longer deductible by donors under sec_170 of the code in accordance with this determination and should you operate in the future you are required to file any appropriate federal_income_tax returns as required in accordance with the provisions of sec_6104 of the code a copy of this letter will be sent to the appropriate state officials if you accept our findings please sign and return the enclosed form_6018 consent to proposed action - sec_7428 catalog number 20810w page www irs gov form 886-a rev
